DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of group 1, claims 52-69, drawn to a method of treating a subject in the reply filed on October 12, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Applicant’s election of species without traverse of PTEN-NOLC1 as the fusion and Cas9 as the endonuclease is acknowledged. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 65-68 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2021.  
Claims drawn to the elected species are currently under examination.  If the elected species is not found, then another species will be selected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is December 13, 2016.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 13, 2020 and September 24, 2020 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
The drawings were received on May 30, 2019.  These drawings are acceptable.

Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See for example [0155], [0215], and [0217].
Appropriate correction is required.

Claim Rejections - 35 USC § 112









The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-64 and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a subject with selected gene fusions by using specific CRISPR/CAS nuclease genome editing the fusion gene in cells containing the fusion gene to achieve an anti-neoplastic or anti-cancer effect, does not reasonably provide enablement for any fusion genes (as encompassed by claim 52) and using any genome editing technique.  Furthermore the claims are not enabled for targeting a single cell versus all cells containing the fusion gene to treat a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The claims are rejected because of undue experimentation to practice the claimed method for the genus of any fusion gene with any genome editing technique.  Further the targeting of a single gene in a single cell does not possible to achieve an anti-neoplastic or anti-cancer effect in a subject.  The undue experimentation arises due to the unpredictability based on the differing conditions being claimed.
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required.
1) The nature of the invention: the instant claims are directed to a method of treating a subject, comprising determining that at least one fusion gene is present in a sample obtained from a subject and then performing a genome editing technique targeting the fusion gene within one or more cells of the subject to achieve an anti-neoplastic effect or an anti-cancer effect, wherein the subject does not have prostate cancer.
3) The predictability or unpredictability of the art: & 6) The quantity of experimentation necessary:  & 7.) The state of the prior art: the prior art has shown a large quantity of experimentation is often necessary to overcome the unpredictable nature of treating a subject. Zhou et al. discuss the optimization, but not elimination of off-target genome editing using subtype V-A Cas12a nucleases (see entire document).  The art is continuously trying to avoid off-target genome editing for the ability to eventually achieve successful gene editing treatment protocols. Chen et al. (5/13/2020 IDS, document #11) report the use of Cas9 mediated genome 
Consequently, there would be a large quantity of experimentation necessary to determine what conditions are required to treat a subject in vivo with any genome editing technique.  
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  
In consideration of the Wands factors, it is apparent that there is undue experimentation because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching, and guidance presented.  Absent factual data to the contrary, the amount and level of experimentation needed is undue.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        December 3, 2021